Citation Nr: 1514103	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-17 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
January 2011 decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Philadelphia, Pennsylvania.

This matter was remanded by the Board in February 2014 for additional development, and is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay, but to decide the Veteran's appeal without the benefit of additional development would be prejudicial to him.

A report of general contact dated December 2014 noted that the Veteran has called the RO and stated that his primary doctor, Dr. R.S., has transmitted 500 pages of medical records.  In the note, the RO stated that the medical records do not appear in the system and review was needed to ensure the documents are associated with the claims file.  There is no further notation in the claims file reflecting that the review was conducted, and while there are hundreds of pages of treatment records by Dr. R.S. in the claims file, the number of pages does not rise to the level of 500 pages.  The Board notes that the Veteran has requested treatment records by Dr. R.S. dated March 1981 to November 2014 be associated with the claims file.

The Board finally notes that the record contains treatment records from VAMC, Wilmington, by Dr. S.K., through March 2014.  However, as of November 2014, the Veteran has requested more current records which are not presently associated with the claims file.  On remand, the RO should make appropriate efforts to obtain records from this provider. 

The Board observes that subsequent to the most recent Supplemental Statement of the Case, issued in July 2014, additional evidence was received without a waiver of Agency of Original Jurisdiction (AOJ) review. As the Veteran's claim is being remanded, the AOJ will have the opportunity to review this evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Conduct a review of the claims file and VA system and ensure that the 500 pages of medical records transmitted by Dr. R.S. are contained in the claims file.  If necessary, re-request the records from Dr. R.S.  The Veteran has requested treatment records by Dr. R.S. from March 1981 through November 2014.

2.  Associate all treatment records from VAMC, Wilmington, by Dr. S.K., from March 2014 to present with the claims file.

3.  Send the Veteran a letter and request that he identify and sign release forms for any additional treatment he has received, especially private treatment records from November 2014 to present.

4.  Then, after completing any additional development needed, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




